DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 16-27 are pending in the application.  Claims 1-15 are cancelled.
Priority
	This application is a continuation of U.S. Application Ser. No. 16/077,889 filed on August 14, 2018, which is a U.S. National Stage application entry of PCT/JP2017/007594 filed on February 28, 2017, which claims the benefit of foreign priority to Japanese Patent Application No. JP 2016-039315 filed on March 1, 2016.
Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,822,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of treating the recited conditions comprising the step of administering as an active ingredient the recited crystalline forms of methyl [1-({6-[(2S)-butan-2-ylamino]-2-(pyrazolo[5,1- b][1,3]thiazol-7-yl)pyrimidin-4-yl}carbonyl)piperidin-4-yl]carbamate, and claimed methods for producing the recited crystalline forms of methyl [1-({6-[(2S)-butan-2-ylamino]-2-(pyrazolo[5,1- b][1,3]thiazol-7-yl)pyrimidin-4-yl}carbonyl)piperidin-4-yl]carbamate, are novel and unobvious over the prior art.  The closest prior art is found in US 2017/0252341 A1; cited by Applicants), which discloses the same compound in free base form (Example p. 41 Example 125 [0913] - [0916]).  The reference does not describe any methods of producing  crystalline forms of the compound, or methods of treating conditions comprising administering crystalline forms as characterized by the recited XRPD reflections.  A person of ordinary skill in the art at the time the application was effectively filed would not have found the claimed methods of preparation or claimed the methods of treatment obvious in view of the cited prior art or its combination with any other prior art of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 16-27, renumbered 1-12 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M MAURO/             Primary Examiner, Art Unit 1625